MOTION TO DISMISSAL APPEAL
ELLIS, Judge.
Judgment in favor of defendants and against plaintiff was signed herein on March 26, 1970, and plaintiff perfected an appeal to this court, returnable on June 12, 1970. Six extensions of the return day were granted, the final one having expired in May 1, 1971. The costs of court have not been paid by plaintiff and the record has not been lodged in this court.
Article 2126 of the Code of Civil Procedure requires that the appellant pay the court costs and filing fee to the clerk of the trial court not later than three days prior to the extended return day. Since plaintiff has not done this, the failure to lodge the record timely is attributable to him, and is a basis for dismissal of the appeal. Jackson v. Dupont, Incorporated, 140 So.2d 463 (La.App. 1 Cir. 1962); Louisiana Power and Light Co. v. Lasseigne, 255 La. 579, 232 So.2d 278 (1970).
The appeal is dismissed, at plaintiff’s cost.
Appeal dismissed.